DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 7-16 & 18-21 are allowed. 
REASONS FOR ALLOWANCE
Examiner concurs with the applicant’s remarks dated 04/26/22. Therefore, all objections rejections are withdrawn.
With respect to Claim 1, the prior arts when considered, either alone or in combination, fails to teach or suggests ALL the limitations as recited –
A method for feeding electric power into an electricity supply grid that has a grid frequency by way of a converter-controlled generator at a grid connection point, comprising: 
feeding in the electric power depending on a control function, 
wherein the electric power includes active power and reactive power, 
wherein the control function controls the electric power depending on at least one state variable of the electricity supply grid; 
permitting selecting between a normal control function and a support control function, different from the normal control function, as the control function; 
determining that the electricity supply grid is operating in a stable condition; selecting the normal control function when it is determined that the electricity supply grid is operating in the stable condition; 
detecting a grid problem, a grid fault or an end of the grid fault; 
wherein: the support control function controls the electric power to counteract an oscillation in the electricity supply grid, an oscillation of a synchronous generator connected to the electricity supply grid or an oscillation caused by the synchronous generator; 
feeding the reactive power following the grid problem, grid fault or end of the grid fault; 
using a reactive power function to feed in the reactive power, 
wherein the reactive power function specifies a relationship between a recorded voltage and the reactive power; 
permitting selecting between a first and a second reactive power function as the reactive power function; 
selecting the first reactive power function when it is determined the electricity supply grid is operating in the stable condition, or selecting the second reactive power function if a 3Application No. 16/966,739Reply to Office Action Dated October 26, 2021generator oscillation of the synchronous generator, associated with oscillation to the grid connection point, has been recorded, or if the generator oscillation is predicted; and 
feeding the reactive power using a voltage-dependent reactive power support function, 
wherein the second reactive power function has a larger gain in terms of magnitude between the recorded voltage and the fed-in reactive power than the first reactive power function, 
wherein the normal control function includes the first reactive power function and the support control function includes the second reactive power function.
With respect to Claim 14, the prior arts when considered, either alone or in combination, fails to teach or suggests ALL the limitations as recited –
A converter-controlled generator for feeding electric power into an electricity supply grid that has a grid frequency, comprising: 
an infeed apparatus configured to feed in the electric power depending on a control function, 
wherein the electric power includes active power and reactive power; and 
a controller configured to: implement the control function, wherein the control function controls the electric power depending on at least one state variable of the electricity supply grid; permit selection between a normal control function and a support control function, different from the normal control function, as the control function;  
select the normal control function when it is determined that the electricity supply grid is operating in a stable condition, and select the support control function when a grid problem, grid fault or an end of the grid fault has been determined recognized, 
wherein the support control function controls the electric power to counteract an oscillation in the electricity supply grid, an oscillation of a synchronous generator connected to the electricity supply grid or an oscillation caused by the synchronous generator, cause the reactive power to be fed following the grid problem, grid fault or end of the grid fault; 
use a reactive power function for causing the reactive power to be fed, wherein the reactive power function specifies a relationship between a recorded voltage and the reactive power; 
select between a first and a second reactive power function as the reactive power function, 7Application No. 16/966,739 Reply to Office Action Dated October 26, 2021 
select the first reactive power function when it is determined the electricity supply grid is operating in the stable condition, or select the second reactive power function if a generator oscillation of the synchronous generator, associated with oscillation to a grid connection point, has been recorded, or if the generator oscillation is predicted; and 
cause the reactive power to be fed using a voltage-dependent reactive power support function, 
wherein the second reactive power function has a larger gain in terms of magnitude between the recorded voltage and the fed-in reactive power than the first reactive power function, 
wherein the normal control function includes the first reactive power function and the support control function includes the second reactive power function.
with respect to Claim 21, the prior arts when considered, either alone or in combination, fails to teach or suggests ALL the limitations as recited –
A method for feeding electric power into an electricity supply grid that has a grid frequency by way of a converter-controlled generator at a grid connection point, comprising: 
feeding in the electric power depending on a control function, 
wherein the electric power includes active power and reactive power, 
wherein the control function controls the electric power depending on at least one state variable of the electricity supply grid; 
permitting selecting between a normal control function and a support control function, different from the normal control function, as the control function; 
determining that the electricity supply grid is operating in a stable condition; 
selecting the normal control function when it is determined that the electricity supply grid is operating in the stable condition; 
detecting a grid problem, a grid fault or an end of the grid fault; selecting the support control function when the grid problem, the grid fault or end of the grid fault is detected; 
wherein: the support control function controls the electric power to counteract an oscillation in the electricity supply grid, an oscillation of a synchronous generator connected to the electricity supply grid or an oscillation caused by the synchronous generator; and 
selecting or parameterizing the support control function depending on a converter saturation, wherein the converter saturation is a measure of a proportion of power fed in by converter-controlled generators into the electricity supply grid to an overall power fed into the electricity supply grid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/
Examiner, Art Unit 2832